723 P.2d 982 (1986)
Eugene GOLDEN and Alvin Hinkle, Petitioners,
v.
The OKFUSKEE COUNTY ELECTION BOARD; Claud Evans, Chairman; Juanita Cowans, Secretary; and Peggy Wilson, Member, Respondent.
No. 66983.
Supreme Court of Oklahoma.
August 4, 1986.
As Corrected August 5, 1986.
Harold Health, Daugherty & Heath, Haldenville, for petitioners.
James F. Deaton, Asst. Dist. Atty., Olmulgee, for respondent.

ORDER
HODGES, Acting Chief Justice.
Upon consideration of the application of petitioners to assume original jurisdiction and the petition for writ of mandamus, together with briefs and oral argument in the above styled and captioned cause, THE COURT FINDS:
1) The Application to Assume Original Jurisdiction should be granted under Okla. Const. art. 7, § 4 and the doctrine of publici juris. Box v. State Election Board of Oklahoma, 526 P.2d 936, 939 (Okl.1974).
2) Title 26 O.S.Supp.1986 § 5-105a is applicable in the instant case inasmuch as Eugene Golden entered a plea of guilty on May 17, 1984, to the crime of knowingly concealing stolen property, a felony under the laws of the State of Oklahoma; and Alvin Hinkle entered a plea of guilty on March 21, 1984, to the crime of embezzlement, a felony under the laws of the State of Oklahoma. It is provided by § 5-105a that a person who has entered a plea of guilty to a misdemeanor involving *983 embezzlement or felony under the laws of this state or of the United States is ineligible to be a candidate for or to be elected to any county office for a period of fifteen (15) years following completion of his sentence, absent a pardon.
3) Title 26 O.S.Supp.1986 § 5-105a is not unconstitutional as an ex post facto law as applied to petitioners. U.S. Const. art. I, § 10, cl. 1 and Okla. Const. art. 2, § 15. The statute does not impose additional punishment for a prior offense already punishable in some other manner. The primary purpose and effect of the statute is the establishment of qualifications for public officials rather than the punishment for criminal conduct. Cf. De Veau v. Braisted, 363 U.S. 144, 80 S. Ct. 1146, 4 L. Ed. 2d 1109 (1960); Flemming v. Nestor, 363 U.S. 603, 80 S. Ct. 1397, 4 L. Ed. 2d 1435 (1960); Hawker v. New York, 170 U.S. 189, 18 S. Ct. 573, 42 L. Ed. 1002 (1898). The Oklahoma Legislature has authority to prescribe the qualifications of all candidates in all elections for county offices. Okla. Const. art. 3, § 3; Stafford v. State Election Board, 203 Okl. 132, 218 P.2d 617 (1950). Section 5-105a essentially provides for qualifications for candidates for public office ensuring that candidates possess high moral qualities. It is not designed to punish an offender. The loss of the right to candidacy which results from a plea of guilty to a felony is no part of the punishment for the offense, but rather is a collateral consequence not emanating from the offense, but affecting the offender by reason of the statutory provision alone. Accordingly, § 5-105a does not run afoul of the constitutional ban on ex post facto laws.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED BY THIS COURT that original jurisdiction be assumed and that the petition for writ of mandamus be, and is hereby, DENIED.
SIMMS, C.J., DOOLIN, V.C.J., and HODGES, LAVENDER, ALMA WILSON, KAUGER and SUMMERS, JJ., concur.
OPALA, J., dissents.
OPALA, Justice, dissenting.
I would reinstate the petitioners' declaration of candidacy. The expungement orders in the petitioners' criminal cases constitute an "accrued right" under Art. 5 § 54, Okl. Const., and are hence protected from change by after-enacted legislation. The legal effect of a judgment, civil or criminal, must be determined by the law in force when judgment is rendered.[1]
There is another cogent constitutional ground for rejecting today's challenge to the petitioners' candidacy and for ordering their reinstatement on the ballot. Their legal disability to stand for election to a public office is claimed to be grounded in a statute passed after the criminal prosecutions against them already had been concluded without adversely affecting their civil rights. The disqualification sought to be imposed on them in the proceeding before us is not founded on judgments rendered in the criminal cases but on a later-enacted statute, 26 O.S.Supp.1986 § 5-105a, which is believed to alter the legal consequences of their previously expunged guilty pleas by attaching to them an attribute they clearly lacked under the law in force when the expungement orders came to be madethat of rendering a person ineligible for public office.[2] The disability-dealing provisions of the after-enacted statute are now invoked here to operate as the petitioners' postexpungement resentencing by an act of the legislature in plain violation of constitutional protectionboth state and federalagainst the passage of attainders.[3]
*984 The fundamental law's prohibition against attainders strikes at legislation that either pronounces or changes an individual's judgment and sentence. The expungement orders, by which the prosecutions against these petitioners came to be concluded, fall within the class of judicial dispositions protected against invasion by a bill of attainder. These orders cannot be changed by statute to revitalize an expunged plea of guiltywhich is legally deadand to make it the basis for disqualifying a person from holding a public office. A final order terminating a criminal case is subject neither to direct legislative modification nor to oblique statutory imposition of terms that are different from those pronounced by the court. In short, the terms of the expungement orders entered in petitioners' cases must remain unmodified by statute. The petitioners' pleas of guilty are expunged and inefficacious. The Attainder Clause protects these pleas from legislative resurrection.
I hence recede from the court's refusal to reinstate the petitioners as candidates for election to a public office.
NOTES
[1]  Timmons v. Royal Globe Insurance Co., Okl., 713 P.2d 589, 594 [1985].
[2]  26 O.S.Supp.1986 § 5-105a.
[3]  Art. 2 § 15, Okl. Const.; Art. 1 § 10, cl. 1, U.S. Const.; Okl. Alcoholic Beverage Control Board v. Seely, Okl., 621 P.2d 534, 538 [1980] (Opala, J., concurring in result) and Haley v. Okl. Alcoholic Beverage Control Board, Okl.App., 696 P.2d 1046, 1050 [1984].